t c memo united_states tax_court elmer jon buckardt petitioner v commissioner of internal revenue respondent docket no 29924-09l filed date elmer jon buckardt pro_se lisa m oshiro for respondent memorandum findings_of_fact and opinion marvel judge petitioner petitioned the court to review determinations of the internal revenue service’s irs office of appeals appeals_office sustaining the filing of a notice_of_federal_tax_lien relating to petitioner’s unpaid federal income taxes for and and section civil penalty for the filing of a notice_of_federal_tax_lien relating to petitioner’s unpaid federal_income_tax for and sec_6702 penalties for and and a proposed levy to collect petitioner’s federal income taxes and sec_6702 penalties for pursuant to sec_6330 petitioner timely filed a petition seeking review of respondent’s determinations respondent filed a motion to permit levy pursuant to sec_6330 and a motion to impose a penalty under sec_6673 as discussed below we shall sustain the notices of determination and grant respondent’s motion to permit levy but shall not impose a penalty under sec_6673 at this time 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 code as amended and rule references are to the tax_court rules_of_practice and procedure 2although respondent assessed and is attempting to collect the sec_6702 penalty the notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 first lien notice and the related notice_of_determination showed a sec_6672 penalty and not a sec_6702 penalty however the activity record of settlement officer l silva who was assigned to the case and other parts of the attachment to the notice_of_determination show that settlement officer silva addressed the correct penalty we therefore treat the references to the sec_6672 penalty as typographical errors findings_of_fact some facts have been stipulated and are so found we incorporate the stipulated facts into our findings by this reference petitioner resided in washington when he filed his petition petitioner failed to file his federal_income_tax returns for respondent prepared substitutes for returns for petitioner under sec_6020 on dates that do not appear in the record respondent mailed petitioner and petitioner received a notice_of_deficiency for on date respondent assessed petitioner’s federal_income_tax liability interest and an addition_to_tax under sec_6651 for failure to timely file a return for at some point in respondent mailed petitioner and petitioner received separate notices of deficiency for and petitioner filed petitions in response to the notices of deficiency for and but this court dismissed both cases for failure to state a claim on date respondent assessed petitioner’s federal_income_tax liability interest and additions to tax under sec_6651 for failure to timely file a return and sec_6654 for failure to pay estimated_tax for on date respondent assessed petitioner’s federal_income_tax liability interest and additions to tax under sec_6651 for failure to timely file a return and sec_6654 for failure to pay estimated_tax for respondent issued petitioner notices of balance due for each year but petitioner failed to remit to respondent the amounts due at some point before date petitioner filed what respondent determined to be frivolous returns for on or about date petitioner mailed a letter to the irs in which petitioner asked questions such as which information he submitted to the irs was frivolous what was the meaning of frivolous position and arguments advanced as well as a number of questions regarding the sec_6702 penalty for frivolous tax returns and submissions in his letter petitioner stated that he expected a meaningful clarification of the reasons for the irs’ ‘frivolous’ allegation within days in conclusion petitioner stated that he preferred all correspondence in writing on june and september and respondent assessed petitioner sec_6702 penalties for filing frivolous federal_income_tax returns for and respectively on the same dates respondent issued petitioner notices of balance due 3on date respondent also assessed petitioner an addition_to_tax under sec_6651 for failure to timely pay tax for on date respondent assessed petitioner additions to tax under sec_6651 for failure to timely pay taxes for and on date respondent mailed petitioner the first lien notice informing him that a notice_of_federal_tax_lien had been filed with respect to his unpaid federal_income_tax liabilities for and and for the unpaid sec_6702 penalty assessed for on date respondent mailed petitioner a final notice_of_intent_to_levy and notice of your right to a hearing final notice with respect to his liability for the unpaid federal_income_tax liabilities and sec_6702 penalties for on date respondent mailed petitioner a lien notice informing him that a notice_of_federal_tax_lien had been filed with respect to his unpaid federal_income_tax liability for and the unpaid sec_6702 penalties assessed for and second lien notice on date petitioner mailed respondent a letter asserting that the irs had violated his due process rights in the date letter petitioner referred to the notices of deficiency for petitioner timely submitted three letters requesting a hearing in each letter he stated that he disagreed with respondent’s collection actions for the following reason a procedurally proper assessment is the instrument that establishes liability whether it be a tax itself the interest or penalties no 4as discussed above see supra note the first lien notice contained a typographical error and referred to the sec_6672 penalty assessment is on the record i request that a procedurally proper assessment be provided to me within days of this request i do not want a form_4340 which is merely presumptive evidence of an assessment in the letter requesting a hearing with respect to the final notice petitioner also stated that he had no receipts from a federally connected activity petitioner’s cases were assigned to settlement officer silva on date settlement officer silva mailed petitioner three letters acknowledging the receipt of his correspondence and scheduling a telephone hearing for date the letters informed petitioner that he would not be able to raise the issue of the underlying liabilities during the hearing because he had had prior opportunities to dispute the balances owed settlement officer silva also stated that the appeals_office would not consider the frivolous issues that petitioner had raised in his request for a sec_6330 hearing settlement officer silva enclosed transcripts of petitioner’s tax accounts and requested that he provide a completed form 433-a collection information statement for wage earners and self-employed individuals on or about date settlement officer silva mailed petitioner a letter stating that per petitioner’s request received date the sec_6330 hearing would be conducted through correspondence and that the date letter was petitioner’s sec_6330 hearing in the date letter settlement officer silva wrote that petitioner’s position was intended to delay or impede federal tax_administration or was a specified frivolous position settlement officer silva allowed petitioner additional time to amend his hearing request and raise legitimate issues such as collection alternatives challenges to the appropriateness of collection action or spousal defenses if applicable settlement officer silva again requested petitioner to provide a completed form 433-a in the date letter settlement officer silva also stated that if petitioner failed to withdraw frivolous issues from his requests for a hearing or withdraw those hearing requests sec_6702 authorized the irs to impose a dollar_figure penalty settlement officer silva acknowledged petitioner’s entitlement to challenge the underlying liabilities because the irs did not issue a notice_of_deficiency with respect to the sec_6702 penalties on date settlement officer silva mailed petitioner two letters similar to the date letter which constituted petitioner’s sec_6330 hearings with respect to the second lien notice and the levy notice by the date letters settlement officer silva gave petitioner the opportunity to amend his hearing requests and submit the forms a by date on date petitioner mailed a letter demanding that settlement officer silva accept his returns as filed and withdraw the notice of lien within days reiterating his demand for a record of assessment and stating that under the code the domestic income of most americans is not taxable petitioner also demanded that his case be assigned to an appeals officer rather than a settlement officer instead of enclosing a completed form 433-a petitioner attached a statement claiming among other things that information sought in the form 433-a was protected by the fourth and fifth amendments to the u s constitution on date respondent sent petitioner three notices of determination concerning collection action s under sec_6320 and or sustaining the two notices of lien and the final notice according to the attachments to the notices of determination the appeals_office concluded that all legal and administrative requirements had been met petitioner failed to raise any nonfrivolous issues or suggest collection alternatives and the liens and the levy properly balanced the need for efficient collection_of_taxes with the concerns regarding the intrusiveness of the collection actions petitioner timely petitioned this court challenging respondent’s determinations in the petition petitioner challenged respondent’s authority to make a substitute for return demanded a record of assessment other than a form_4340 certificate of assessments payments and other specified matters and asserted he owed no taxes for because his income derived from a domestic statutory_grouping source which did not appear in any operative_section opinion i the collection actions a in general sec_6321 imposes a lien in favor of the united_states on all property and property rights of a taxpayer liable for taxes after a demand for the payment of the taxes has been made and the taxpayer fails to pay those taxes the lien arises when the assessment is made sec_6322 sec_6320 requires the secretary5 to notify the taxpayer in writing of the filing of a notice_of_federal_tax_lien and of the taxpayer’s right to an administrative hearing on the matter similarly before proceeding with a levy the secretary must notify the taxpayer in writing of the right to a hearing sec_6330 and b during the hearing a taxpayer may raise any relevant issue including challenges to the appropriateness of the collection action and possible collection alternatives sec_6330 a taxpayer is precluded 5the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 from contesting the existence or amount of the underlying tax_liability unless the taxpayer did not receive a notice_of_deficiency for the tax_liability in question or did not otherwise have an opportunity to dispute the tax_liability see sec_6330 114_tc_604 following a hearing the appeals_office must issue a notice_of_determination regarding the validity of the filed federal_tax_lien and or whether the proposed levy action may proceed the appeals_office is required to take into consideration verification presented by the secretary that the requirements of applicable law and administrative procedure have been met relevant issues raised by the taxpayer and whether the proposed collection action appropriately balances the need for efficient collection_of_taxes with a taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 if the taxpayer disagrees with the appeals office’s determination the taxpayer may seek judicial review by appealing to this court sec_6330 we have jurisdiction to review the commissioner’s determination when the underlying tax_liability consists of frivolous_return penalties 130_tc_44 where the validity of the underlying tax_liability is properly at issue the court reviews the determination regarding such liability de novo sego v commissioner t c pincite 114_tc_176 where the validity of the underlying tax_liability is not properly at issue the court reviews the determination of the appeals_office for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite an abuse_of_discretion occurs if the appeals_office exercises its discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 see also 125_tc_301 aff’d 469_f3d_27 1st cir b review of respondent’s determinations petitioner acknowledges that he received the notices of deficiency for accordingly he may not challenge in this proceeding the existence or the amount of his federal_income_tax liabilities for the years at issue see sec_6330 petitioner did not receive a notice_of_deficiency with respect to the sec_6702 penalties because the deficiency procedures of sections do not apply to frivolous_return penalties under sec_6702 sec_6703 petitioner also did not have an opportunity to dispute those penalties accordingly petitioner was entitled to challenge the sec_6702 penalties during the sec_6330 hearing see callahan v commissioner t c pincite see also 136_tc_455 although petitioner was entitled to challenge the sec_6702 penalties during the sec_6330 hearing in his correspondence with the appeals_office he did not present evidence or argument regarding why he was not liable for them instead he stated that there was no assessment on the record and that he should have been provided with a procedurally proper assessment rather than a form_4340 in subsequent correspondence he demanded definitions of the words frivolous and position and asserted other similar arguments but he did not argue that he should not be liable for the sec_6702 penalties generally we may consider only those issues that the taxpayer raised during the sec_6330 hearing see 129_tc_107 118_tc_488 sec_301_6330-1 q a-f3 proced admin regs petitioner did not properly raise the issue of his liability for the sec_6702 penalties during the sec_6330 hearing and we therefore shall not consider it in this proceeding see giamelli v commissioner t c pincite granger v commissioner t c 6in addition we deem petitioner to have conceded the issue of whether he is liable for the sec_6702 penalties because his petition contains no specific allegations or supporting facts regarding them see rule b petitioner’s frivolous and groundless arguments at trial also do not raise any legitimate issue regarding these penalties accordingly respondent has no burden of production under sec_7491 with respect to the sec_6702 penalties see 123_tc_213 118_tc_358 memo stockton v commissioner tcmemo_2009_186 sec_301_6330-1 q a-f3 proced admin regs because the issue of petitioner’s underlying liabilities is not properly before us we review for abuse_of_discretion the appeals office’s conclusion to proceed with the collection actions in his requests for a sec_6330 hearing and in the petition petitioner stated that he disagreed with the collection actions because the form_4340 was merely presumptive evidence of an assessment we previously have held that no specific form of verification of an assessment is required that no particular document need be provided to a taxpayer at a sec_6330 hearing and that a form_4340 satisfies the verification requirements of sec_6330 see 124_tc_189 117_tc_183 the forms in the record show that respondent assessed the tax_liabilities that he now intends to collect from petitioner and that respondent sent petitioner notices of balance due petitioner has not alleged any irregularity in the assessment procedure that would raise a question about the validity of the assessments or the information contained in the forms petitioner failed to raise any other issue during his sec_6330 hearing we reject the other arguments petitioner raised in his petition and at trial petitioner asserts that respondent lacked the authority to prepare substitutes for returns for petitioner petitioner is mistaken under sec_6020 the secretary has the authority to execute a return i f any person fails to make any return required by any internal revenue law or regulation made thereunder at the time prescribed therefor or makes willfully or otherwise a false_or_fraudulent_return in his petition petitioner also contended that he did not owe any_tax because all income derived from a domestic statutory_grouping source which did not appear in any operative_section and therefore could not be included in gross_income we reject petitioner’s argument because the code imposes an income_tax on income from sources within and without the united_states see sec_1_1-1 income_tax regs 7the notices of determination with respect to the lien notices refer to a taxpayer that appears to be unrelated to petitioner and are poorly written and edited however these lien notices show that settlement officer silva fully addressed the merits of petitioner’s case the record reflects that the appeals_office properly verified that the requirements of all applicable laws and administrative procedures were met accordingly we hold that the appeals_office did not abuse its discretion in determining to proceed with collection against petitioner c respondent’s motion to permit levy generally sec_6330 provides that the secretary may not proceed with collection by levy if the taxpayer timely requests a sec_6330 hearing and while any appeals from such a hearing are pending sec_6330 provides an exception to the suspension of the levy imposed under sec_6330 if the taxpayer’s underlying tax_liability is not at issue and the court determines that good cause is shown not to suspend the levy we have jurisdiction to consider respondent’s motion to permit levy see burke v commissioner t c pincite we have held that good cause exists when the taxpayer fails to assert any meritorious arguments as to why the collection action may not proceed id pincite- respondent requests us to permit levy only with respect to the federal_income_tax liabilities for and not with respect to the sec_6702 penalties as discussed supra p petitioner is barred from challenging the existence or amount of his underlying tax_liabilities for in this proceeding see sec_6330 in addition petitioner failed to advance any nonfrivolous argument or offer a collection alternative throughout this proceeding petitioner has failed to raise any meritorious argument we shall grant respondent’s motion to permit levy ii sec_6673 penalty sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure when it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceeding is frivolous or groundless see also burke v commissioner t c pincite we have imposed the sec_6673 penalty when taxpayers abused the procedural protections afforded by sec_6320 and sec_6330 see id 115_tc_576 petitioner is no stranger in this court he has filed four petitions for redetermination of deficiencies in buckardt v commissioner tcmemo_2010_ we sustained the commissioner’s determination of deficiencies and additions to tax under sec_6651 and and a for but declined to impose the sec_6673 penalty however we warned petitioner that we would do so in the future if he continued to make frivolous arguments or instituted or maintained proceedings primarily for delay see id in buckardt v commissioner t c dkt no date bench opinion which we decided after the trial in this case we sustained the commissioner’s determination of the deficiency and accuracy-related_penalty under sec_6662 for and required mr buckardt to pay a dollar_figure penalty pursuant to sec_6673 petitioner’s statements in the petition and the reply and at trial demonstrate that he has not fully abandoned arguments that we typically describe as frivolous however this is petitioner’s first collection review proceeding in this court he cooperated in the stipulation process and did not raise his income grouping argument at trial in the exercise of our discretion we shall not impose a sec_6673 penalty at this time but we warn petitioner that we may impose this penalty if he returns to this court and makes similar arguments in the future 8as discussed above see supra p petitioner also filed petitions in this court in in response to the notices for deficiencies for both of those cases were dismissed for failure to state a claim upon which relief can be granted we have considered all of the arguments raised by either party and to the extent not discussed above we find them to be irrelevant or without merit to reflect the foregoing an order will be entered granting respondent’s motion to permit levy and denying respondent’s motion to impose the sec_6673 penalty and decision will be entered for respondent
